Title: From Thomas Jefferson to Alexander Hamilton, 12 September 1793
From: Jefferson, Thomas
To: Hamilton, Alexander



Sir
Philadelphia Sep. 12. 1793.
 
I have the honor to inclose you a paper delivered me by Mr. Bournonville on the part of the Minister of France reclaiming against the demand of tonnage on the vessels which came hither from the West Indies in their late calamity. It is urged that they were driven out of their harbours by superior force, obliged to put to sea without water or stores, and therefore to make the first ports where they could be relieved, which constitute in their opinion those circumstances of distress and necessity which exempt vessels from the payment of tonnage. This case belonging to your department, I take the liberty, in the absence of the President and to save time, to transmit it to you directly, for your consideration. I have the honor to be with great respect Sir your most obedt. servt 

Th: Jefferson

